Citation Nr: 0020656	
Decision Date: 08/07/00    Archive Date: 08/17/00

DOCKET NO.  99-03 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for schizoaffective 
disorder, currently evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel

INTRODUCTION

The veteran had active service from March 1968 to March 1970.  
His claim comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied an evaluation in excess of 30 percent for 
paranoid schizophrenia.  Since then, the RO has 
recharacterized the disability at issue as schizoaffective 
disorder. 


REMAND

The veteran claims that his service-connected schizoaffective 
disorder is more severely disabling than reflected in the 
currently assigned 30 percent evaluation.  A preliminary 
review of the record discloses that additional action by the 
RO is required before the Board can adjudicate this issue.  
While the Board regrets the delay associated with this 
remand, this action is necessary to ensure that the veteran's 
claim is fairly adjudicated. 

The Board finds that the veteran should be afforded a 
psychiatric examination to accurately evaluate the level of 
disability due to his service-connected schizoaffective 
disorder as opposed to other nonservice-connected disorders.  
The evidence of record suggests that the veteran's 
psychiatric impairment may be primarily due to nonservice-
connected alcohol abuse.  In this regard, the veteran was 
hospitalized by VA on five separate occasions from August 
1997 to August 1998 for alcohol dependence, alcohol 
withdrawal and bipolar mood disorder.  None of the reports 
associated with these admissions reflects that the veteran 
was suffering from either schizophrenia or schizoaffective 
disorder.  In fact, an August 1997 hospitalization report 
contains an Axis I diagnosis of "past history of 
schizophrenia."  In addition, an April 1998 VA psychiatric 
examination report in connection with this claim contains a 
diagnosis of bipolar manic depressive illness with paranoid 
schizophrenia noted to be "in remission." 

The above medical records indicate that the veteran's 
schizophrenia/schizoaffective disorder was apparently in 
remission, thereby precluding an evaluation in excess of 30 
percent.  Nevertheless, more recent medical records reveal 
that the veteran suffers from schizoaffective disorder.  The 
veteran was hospitalized by VA on three occasions from 
October to November 1998, from November to December 1998, and 
from December 1998 to February 1999 at which time the 
diagnoses included schizoaffective disorder and alcohol 
dependence during the first two hospitalizations and 
schizoaffective disorder during the last hospitalization.  
During his second admission, the veteran was assigned a 
Global Assessment of Functioning (GAF) score of 45/50.  A 
score of 45 to 50 contemplates serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job) (emphasis added). ).  See Quick Reference to 
the Diagnostic Criteria from DSM-IV 46-47 (1996).  The 
veteran also testified at a September 1999 hearing that he 
had been sober for over a year. 

Accordingly, the veteran should be scheduled to undergo a VA 
psychiatric examination, following which the examiners 
should, to the extent possible, distinguish symptoms 
attributable to the veteran's service-connected 
schizoaffective disorder from other diagnosed psychiatric 
disorder(s), assign and explain the meaning of a GAF score 
for his overall psychiatric impairment, and explain the 
percentage or degree of impairment that represents impairment 
due solely to schizoaffective disorder.  If the examiners are 
not able to distinguish the symptoms/degree of impairment due 
to schizoaffective disorder from any other diagnosed 
psychiatric disorders, the RO should consider the decision of 
Mittleider v. West, 11 Vet. App. 181 (1998) (prescribing 
that, under such circumstances, the reasonable doubt doctrine 
dictates that all psychiatric symptoms be attributed to the 
service-connected disability) in the adjudication of the 
claim. 

Accordingly, the case is REMANDED to the RO for the following 
action:

1. (a)  The RO should schedule the 
veteran for a comprehensive VA 
psychiatric examination by a panel of two 
psychiatrists, if possible.  The claims 
folder and a copy of this remand must be 
made available to and be thoroughly 
reviewed by the examiners in connection 
with the examination.  All necessary 
tests and studies should be conducted in 
order to ascertain the severity of the 
veteran's service-connected 
schizoaffective disorder.  It is 
requested that a Global Assessment of 
Functioning (GAF) score be assigned 
consistent with the American Psychiatric 
Association: Diagnostic and Statistical 
Manual of Mental Disorders, Fourth 
Edition (DSM-IV), including an 
explanation of what the assigned code 
means.

(b)  It is requested that the VA 
examiners discuss and reconcile any 
contradictory evidence regarding the 
level of the veteran's occupational 
impairment and any prior medical findings 
such as GAF scores.  After review of the 
claims file, including these records, the 
examiners should confer and discuss the 
veteran's case and thereafter render a 
medical opinion as to which of the 
veteran's symptomatology and/or social 
and occupational impairment is 
attributable to the service-connected 
schizoaffective disorder as opposed to 
any nonservice-connected condition(s).  
If it is impossible to distinguish the 
symptomatology and/or social and 
occupational impairment due to the 
nonservice-connected condition(s), the 
examiners should so indicate.  On the 
basis of both current examination 
findings and a thorough review of all 
records in the claims files, the 
examiners should express an opinion 
regarding the overall degree of 
impairment resulting from the veteran's 
service-connected schizoaffective 
disorder and its effect on his ability to 
work.  The examiners must express an 
opinion as to the degree of interference 
with ordinary activities, including the 
ability to obtain and maintain gainful 
employment, caused solely by the 
veteran's service-connected 
schizoaffective disorder, as 
distinguished from his nonservice-
connected conditions.  The examination 
report must include the rationale for all 
opinions expressed.

2.  Thereafter, the RO must review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this Remand, and, if not, 
the RO should implement corrective 
procedures.

3.  The RO should readjudicate the 
veteran's claim for an evaluation in 
excess of 30 percent for schizoaffective 
disorder.  If the determination of this 
claim remains adverse to the veteran, he 
and his representative should be 
furnished with a supplemental statement 
of the case and given an opportunity to 
respond.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board for further 
appellate consideration, if appropriate.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he 

desires to have considered in connection with his current 
appeal.  No action is required of the veteran until he is 
notified.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




